statement would be construed as a waiver of the right to file a
                supplemental fast track statement. Counsel has not filed a supplemental
                fast track statement. Because counsel has not raised any claims for this
                court to review on appeal, we
                            ORDER the judgment of the district court AFFIRMED.




                          1,4-1 1141-5       ,J.
                Douglas                                                       Saitta


                cc: Hon. James M. Bixler, District Judge
                     Nguyen & Lay
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                                          2
(0) 1947A

                                         .         .   .   . „,   .   .
                                                                              .        -   • .•:•